Memorandum Opinion and Order

Watson, Judge:
The disputed protests encompassed in this action were filed after the period allowed for their filing by 19 U.S.C. § 1514 (b)(2)(A). Thus one of the prerequisites for the exercise of jurisdiction by this court is lacking and they must be dismissed.
In addition, insofar as protest No. 2809-5-000886 protests entry Nos. 104642 and 106919, it is concededly moot. Insofar as protest No. 2809-5-000887 relates to entry No. 140371 in advance of its liquidation, it is premature and must be dismissed.
The memorandum opinion and order in Court No. 75-10-02567, 77 Cust Ct 133 C.D. 4682, discusses more fully the reasons for rejecting plaintiff’s argument that the statute allows an initial protest to preserve the importer’s rights with respect to later entries of the same merchandise or is otherwise so vague as to deprive the importer of due process of law.
For the above reasons, it is
Ordered, Adjudged and Decreed, that this action be dismissed for lack of jurisdiction.